Citation Nr: 0506013	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-30 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
St. Petersburg, Florida.  In March 2003 the RO granted the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling effective July 14, 2000.


REMAND

With regard to the veteran's service-connected PTSD, 
currently rated as 30 percent disabling, the veteran's post-
service medical records shows that the veteran began 
receiving treatment for PTSD in 1998, with multiple VA 
progress notes and one VA PTSD Exam given in January 2003.  
The VA progress notes and VA PTSD exam show a range of GAF 
scores from 20 to 56, with the 56 being reported at the 
veteran's VA PTSD Exam.  Subsequent to the VA PTSD Exam there 
are two VA progress notes from September 2003 and January 
2004, in which the veteran's GAF score is noted as 40.  There 
is very little information in these progress notes regarding 
the accompanying symptomatology.  

When rating a psychiatric disorder the VA relies upon 
symptomatology - simply stating a GAF score makes it 
difficult to determine the proper level of compensation.  
Accordingly, the Board finds that an examination addressing 
the current severity of the veteran's PTSD, stating his 
current symptomatology in detail, and all criteria for a 
higher rating would be beneficial to deciding this claim.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should contact the VA 
outpatient clinic in Orlando Florida and 
request all of the veteran's treatment 
reports concerning PTSD since January 
2004..  

2.  Upon completion of the development 
outlined in the first paragraph, the RO 
should schedule the appellant for a VA 
psychiatric examination in order to 
ascertain the nature and severity of his 
psychiatric disability.  Pertinent 
findings should be reported in detail and 
the examiner should assign a GAF score 
and explain what the score represents, as 
well as give a complete report of the 
veteran's current symptomatology.  The 
examiner should provide a complete 
rationale for the opinion expressed.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
be given the appropriate period of time 
within which to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




